DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 10 and 18, the language “for reducing a user-sensed weight of a wireless vacuum cleaner including a suctioning pipe and a suction motor disposed on a top of the suctioning pipe” is interpreted as intended use and the limitation is not necessitated by the claim language. 
Regarding Claim 11, the language “such that a user-sensed weight of a top portion of the wireless vacuum cleaner is reduced due to the generated angular momentum” is interpreted as intended use and the limitation is not necessitated by the claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley (GB2255152A) and LeClear (US2004/0107528).
Regarding Claim 10, Seeley teaches A device (10) for reducing a user-sensed weight of a wireless vacuum cleaner including a suctioning pipe and a suction motor disposed on a top of the suctioning pipe, the device comprising: 
a case (12) having a first space (See annotated Fig. 1 below) defined in the case; and 
a rotatable assembly (Ref. 14) received in the first space, and having a first receiving hole (See annotated fig. 1 below)  and at least one second receiving hole (See annotated fig. 1 below), wherein the first receiving hole is defined in a central region of the rotatable assembly (Fig. 1) and the at least one second receiving hole is defined in a non-central region of the rotatable assembly (Fig. 1), wherein the first receiving hole receives a motor (Ref. 26) , wherein the at least one second receiving hole receives at least one battery (Ref. 22), 
wherein when the motor is activated, the rotatable assembly is configured to rotate clockwise or counter-clockwise (Abstract).  
Seeley teaches a device to hold and store power generated from a motor but fails to explicitly teach a case disposed adjacent to the suction motor.  LeClear teaches a vacuum system for a vehicle, and can be considered analogous art because it is reasonably pertinent to the problem and having systems to improve vehicles.  LeClear teaches a suction motor (Ref. 52) with a suction pipe (Ref. 26) for a vacuum in a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art to modify a case of the device, as taught by Seeley, to be adjacent to the suction motor, as taught by LeClear, to provide additional power for the suction motor.

    PNG
    media_image1.png
    495
    847
    media_image1.png
    Greyscale


Regarding Claim 11, Seeley in view of LeClear teaches the limitations of claim 10, as described above and further teaches wherein an angular momentum occurs due to the rotation of the rotatable assembly (When the batteries are rotated some angular momentum occurs), such that a user-sensed weight of a top portion of the wireless vacuum cleaner is reduced due to the generated angular momentum (Examiner interprets as intended use, see claim interpretation above). 

Regarding Claim 14, Seeley in view of LeClear teaches the limitations of claim 10, as described above and further teaches wherein the device further comprises at least one bearing (Ref. 18) having one face in contact with an outer face of the motor (Fig. 1, examiner interprets contact as adjacent, if applicant intends contact as directly contact such limitation is not positively recited), and an opposite face contacting an inner face of the first receiving hole (Fig. 1, examiner interprets contact as adjacent, if applicant intends contact as directly contact such limitation is not positively recited).  

    PNG
    media_image2.png
    518
    847
    media_image2.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US2002/0153185).
Regarding Claim 18, Song teaches A device (Ref. 10, Fig. 1) for reducing a user-sensed weight of a wireless vacuum cleaner including a suctioning pipe and a suction motor disposed on a top of the suctioning pipe, the device comprising: 
a case (Ref. 10a, Fig. 1, Fig. 4 annotated below) disposed adjacent to the suction motor (Ref. 11, [0029] describes a suction motor not shown) and having a space (Fig. 1) defined in the case; and 
a rotatable assembly (See annotated Fig. 1, examiner interprets as the floor of the robot vacuum) received in the space, wherein the rotatable assembly receives therein a motor (Ref. 15e&f) and a battery (Ref. 19), wherein the rotatable assembly is configured to rotate clockwise or counter- clockwise when the motor is activated ([0044] describes how the motors drive the wheels to spin and move the rotatable assembly). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the robot, as taught by Song, can move to rotate clockwise or counter-clockwise when the motor is activated.

    PNG
    media_image3.png
    377
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    687
    790
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 1-9 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Seeley the closest prior art of record, teaches the limitations of a device comprising a case, a rotatable assembly, motors, and batteries, but Seeley, alone or in combination, does not teach suggest or make obvious a case having a first through-hole defined in a central region of the case through which the suctioning pipe passes and a first space defined in a non-central region of the case, and disposed adjacent to the suction motor, as particularly required by the claim, and in combination with additional elements of claim 1. 
Claims 2-9 are allowable due to being dependent upon an allowable claim.

Claims 12-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, Seeley the closest prior art of record, teaches the limitations of claim 10, as described above, but Seeley, alone or in combination, does not teach suggest or make obvious wherein the rotatable assembly has a first face flush with the shaft and connected to the shaft, as particularly required by the claim, and in combination with additional elements of claim 12.

Regarding Claim 15, Seeley the closest prior art of record, teaches the limitations of claim 10, as described above, but Seeley, alone or in combination, does not teach suggest or make obvious wherein the device further comprises at least one first metal plate, wherein one end of the first metal plate is electrically connected to an electrode of a first battery of the batteries, and the other end of the first metal plate is electrically connected to an electrode of a second battery adjacent to the first battery, wherein the electrode of the first battery and the electrode of the second battery are flush with each other, as particularly required by the claim, and in combination with additional elements of claim 15.

Regarding Claim 17, Seeley the closest prior art of record, teaches the limitations of claim 10, as described above, but Seeley, alone or in combination, does not teach suggest or make obvious wherein the device further comprises: a second metal plate disposed adjacent to a first one of the second receiving holes; and a third metal plate disposed adjacent to a last one of the second receiving holes, wherein the at least one bearing includes: a first bearing made of a conductive material and disposed on a top of the outer face of the first receiving hole; and a second bearing made of a conductive material and disposed on a bottom of the outer face of the first receiving hole, wherein one end of the second metal plate is electrically connected to the first bearing, and the other end of the second metal plate is connected to a bottom electrode of a battery inserted in the first one of the second receiving holes, wherein one end of the third metal plate is electrically connected to the second bearing, and the other end of the third metal plate is connected to a top electrode of the battery inserted in the last one, as particularly required by the claim, and in combination with additional elements of claim 17.

Claims 13 and 16 are allowable due to being dependent upon an allowable claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samsung (KR1020190016739A), Meador (2003/0089389), Nam (2017/0280950), Kim (2020/0186004) teach vacuums with motors and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723